Citation Nr: 0730248	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  02-17 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 
percent for pes planus with hallux valgus.

3.  Entitlement to a disability rating in excess of 10 
percent for dermatophytosis with verrucae and tinea 
versicolor of the feet.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the benefits sought on appeal.

In January 2007, the veteran provided testimony at a Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD.

2.  The record establishes that the veteran participated in 
combat as a rifle infantryman against Communist forces in the 
DaNang Province of Vietnam.  

3.  The veteran's pes planus disability is currently 
manifested by subjective complaints of pain, weakness, and 
fatigue; objective findings include callosities on the bottom 
of both feet with tenderness, painful motion, a moderate 
degree of valgus bilaterally which could not be corrected by 
manipulation, tenderness of the plantar surfaces bilaterally, 
and bilateral hallux valgus with no resection of the 
metatarsal head.

4.  The objective clinical evidence does not show marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, severe inward displacement or severe spasm of the 
Achilles tendon.  The evidence does not demonstrate 
pronounced pes planus.

5.  The veteran has dermatophytosis with varruca plantaris 
and tinea versicolor on his trunk, chest, and feet causes 
occasional itching and involves approximately 8 percent of 
his entire body.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).

2.  The criteria for a disability rating in excess of 30 
percent for pes planus with hallux valgus have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5276, 
5280 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for dermatophytosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.118, DC 7806 (2000) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for PTSD

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. § 
1110 (West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2007).  However, VA requires continuity of 
symptoms where a physician notes a condition in service but 
is not, in fact, chronic or where a diagnosis of chronicity 
may be legitimately questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, VA must deny service connection.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2007).

Turning now to the merits of the veteran's claim, the Board 
notes that the service medical records reflect no complaints 
of, treatment for, or a diagnosis of any psychiatric 
disorder.  At the time of discharge, his psychiatric and 
neurological evaluation was normal.

With respect to the first element, a VA mental health 
examiner diagnosed the veteran with PTSD at a compensation 
examination in November 2002.  In this regard, the examiner 
provided a diagnosis of PTSD with a GAF score of 50.  VA 
outpatient treatment records show the veteran claimed 
stressors of having his rifle shot out of his hand by a 
sniper and seeing two charred Vietnamese soldiers after his 
unit killed them in service.  Hence, the record shows that 
the veteran has a current medical diagnosis of PTSD with 
stressors appropriate for his active duty service.

Therefore, the central issue in this case is whether the 
veteran's lay testimony can serve as credible evidence of a 
claimed in-service stressor.  The evidence necessary to 
establish occurrence of an in-service stressor depends on 
whether the veteran "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).   If the veteran 
can meet this standard through military citation or other 
appropriate evidence, and the claimed stressors are related 
to combat, VA must accept the veteran's lay testimony 
regarding the reported stressors as conclusive evidence of 
their actual occurrence, provided the testimony is credible 
and "consistent with the circumstances, conditions, or 
hardships of such service."  In such cases, no further 
development or corroborative evidence is necessary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In this case, the veteran's DD Form 214 does not show a 
combat award in service such as the Combat Infantryman Badge 
or Purple Heart.  However, the Marine Corps did not issue 
Combat Infantryman Badges until 1969, the year the veteran 
left active duty service.  In addition, the veteran's 
military occupational specialty was rifle infantryman in 
Vietnam and his combat history record notes that he 
"participated in combat operations against Communist Forces 
in DaNang Quang Nam Province" in Vietnam.  

Hence, the Board finds the veteran's statement credible that 
he engaged in combat with the enemy.  As a result, his lay 
testimony is sufficient credible evidence of claimed in-
service stressors that relate to combat in service.  A sniper 
shooting a rifle out of his hand and seeing two Vietnamese 
officers killed in action are stressors consistent with the 
circumstances of service during the Vietnam War.  Due to the 
veteran's combat experience, his lay testimony alone is 
sufficient evidence of an in-service stressor.

In short, the veteran meets the three elements of service 
connection for PTSD.  Hence, the Board finds that the 
evidence supports the claim of service connection for PTSD.  

II.  Entitlement to a Disability Rating in Excess of 30 
Percent for Pes Planus with Hallux Valgus

VA determines disability evaluations by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, VA will resolve such doubt in favor of 
the veteran.  38 C.F.R. § 4.3 (2007).

The veteran now seeks a higher disability rating for his 
bilateral pes planus.  To receive a disability rating higher 
than 30 percent, the medical evidence must show:

Pronounced pes planus; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the Achilles 
tendon on manipulation, not improved by orthopedic shoes 
or appliances (50 percent evaluation, if bilateral).

After a careful review of the medical evidence of record, the 
Board finds that the evidence does not support the veteran's 
claim for a higher rating at this time.

In this case, the evidence does not show pronounced pes 
planus to warrant a 50 percent evaluation.  Specifically, in 
a May 2005 VA examination, the examiner essentially 
characterized the veteran's disability as "severe," which 
is consistent with the current 30 percent rating.

At the time of the examination, the veteran complained of 
painful feet including the balls and heels of his feet, arch 
pain, weakness, fatigue, and occasional first great toe pain.  
A physical examination revealed callosities of the medial, 
lateral and plantar aspects of both feet with tenderness and 
pain, pain in the Achilles tendon, and bilateral hallux 
valgus with no resection of the metatarsal head.  
Nevertheless, the foot remained pronated throughout the 
ambulation cycle.  

The examiner provided a diagnosis of severe pes planus 
deformity bilaterally, hallux rigidus deformity secondary to 
bunion deformities bilaterally, and multiple plantar calluses 
secondary to abnormal weight bearing.

While the most recent medical evidence shows that the 
veteran's pes planus is severe bilaterally (with pronation, 
pain on manipulation and use, and callosities), it is not 
pronounced.  He complains of pain and tenderness but extreme 
tenderness of plantar surfaces of the feet was not reported, 
nor was there marked inward spasm of the Achilles tendon on 
manipulation.  In addition, the veteran reported that his 
condition is improved when he wears Lynco and Schaeffer 
inserts (appliances) in his shoes.  In short, he does not 
meet or nearly approximate the criteria for a schedular 
rating in excess of 30 percent for his service-connected 
bilateral pes planus.

This determination is also supported by a previous VA 
examination and other medical evidence of record.  For 
example, in the November 2002 VA examination, he related 
worsening pain in the feet, aggravated immediately by 
standing and at the end of the day depending on his activity 
level.  Physical examination showed hallux valgus with bunion 
formation, severe pes planus bilaterally, tenderness from the 
multiple plantar calluses on the bottom of his feet.  A 
review of outpatient treatment records, however, does not 
show complaints consistent with pronounced pes planus.  Thus, 
this evidence supports a finding for severe pes planus, but 
not pronounced.

The Board also has considered DC 5280 for hallux valgus but 
finds that the veteran's condition does not warrant a 
separate compensable rating at this time.  Specifically, a 10 
percent rating (the only available under this diagnostic 
code) is warranted for hallux valgus with resection of the 
metatarsal head (specifically not found on the last 
examination) or for severe hallux valgus if equivalent to 
amputation of the great toe.  Since the VA examiner did not 
characterize the veteran's hallux valgus as severe the Board 
finds that the evidence does not support a finding of 
"severe" hallux valgus.

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that the 
current rating of pes planus with hallux valgus is 
appropriate at this time.  The Board finds that the rating 
contemplates the veteran's demonstrated complaints of pain 
and the limitation of motion and functional loss due to pain. 
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and the provisions of 38 
C.F.R. § 4.40 et seq., there is no basis on which to assign a 
higher rating.

Thus, the preponderance of the evidence is against an 
evaluation in excess of 30 percent.  VA considered the 
benefit of the doubt rule, but there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the issue.  That doctrine is not for application in 
this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.

III. Dermatophytosis with Verrucae and Tinea Versicolor of 
the Feet

In an August 1970 rating decision, the RO granted service 
connection and assigned a 10 percent disability rating for 
dermatophytosis with varruca plantaris and tinea versicolor, 
effective December 1969.  The veteran now claims his skin 
condition warrants a higher disability rating.

The RO rated the veteran's skin condition under a diagnostic 
code which rates impairment resulting from dermatophytosis.  
38 C.F.R. § 4.118, DC 7813.   According to the rating 
criteria in effect at the time the veteran filed his claim, 
VA rated dermatophytosis by analogy to eczema, depending upon 
the location, extent, and repugnance or otherwise disabling 
character of manifestations.  Id.

At the time the veteran filed his claim, eczema was rated at 
10 percent with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area; a 30 percent 
evaluation was assigned for eczema with constant exfoliation 
or itching, extensive lesions, or marked disfigurement.  See 
38 C.F.R. § 4.118, DC 7806.

During the course of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The veteran 
was notified of this regulatory change in a rating decision 
and a statement of the case issued in November 2001 and 
September 2005.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether the veteran's skin condition 
warrants an increased rating.

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g).

Under the revised criteria, DC 7806 provides a 10 percent 
evaluation if at least five percent, but less than 20 
percent, of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas are affected, or if 
intermittent systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2007).

The next higher rating of 30 percent requires evidence of 
exposure from 20 percent to 40 percent of the entire body or 
20 percent to 40 percent of exposed areas affected; or the 
need for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period. 
Id.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence does not support a 30 percent 
rating for the veteran's dermatophytosis under the former 
criteria.  In this regard, the May 2005 physical examination 
notes dermatophytosis on the veteran's plantar, medial, and 
lateral aspects of the foot.  Indeed, the examiner also 
indicated tinea versicolor on his left upper eyelid, neck, 
upper chest which accounted for 2.6 percent of his total body 
surface area.  The veteran reported that his dermatophytosis 
became worse during the summer heat and caused itching and 
flakiness around the affected sites.

As a result, the record does not provide sufficient evidence 
to warrant a 30 percent rating.  As noted above, a 30 percent 
rating under the former criteria requires evidence of 
constant exfoliation or itching, extensive lesions, or marked 
disfigurement.  In this case, the veteran's dermatophytosis 
and tinea versicolor is not manifested by constant itching or 
exfoliation.  

In this regard, the Board notes that the veteran described 
his skin condition as intermittent in frequency with periods 
of exacerbation and improvement; thereby precluding a finding 
of constant itching or exfoliation.  In addition, no evidence 
of record indicates that this condition is manifested by 
extensive lesions or marked disfigurement.  Thus, the 
veteran's dermatophytosis does not warrant a disability 
rating in excess of 10 percent under the former criteria of 
DC 7806.

The Board also finds that the veteran's dermatophytosis and 
tinea versicolor does not meet the criteria for a 30 percent 
rating under the revised criteria, effective August 30, 2002.  
As noted above, a 30 percent rating requires evidence of 
exposure from 20 percent to 40 percent of the entire body 
surface area or the use of corticosteroids.  

In this case, the May 2005 VA examination report noted the 
veteran's history of dermatophytosis and tinea versicolor 
involved less than 10 percent of his skin surface (2.6 
percent for the tinea versicolor and approximately 5 percent 
for dermatophytosis of his feet).  Hence, the evidence does 
not warrant a higher disability rating for the veteran's skin 
condition on the basis of body surface area.  In addition, 
there is no evidence that the veteran uses any 
corticosteroids to treat this condition.

Thus, the preponderance of the evidence is against an 
evaluation in excess of 10 percent.  VA considered the 
benefit of the doubt rule, but there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the issue.  That doctrine is not for application in 
this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.

IV. Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1)."  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, no evidence indicates that either disability on 
appeal has independently caused marked interference with 
employment since the veteran has not been employed since 
2001, nor does the evidence show that he has been 
hospitalized.  At his May 2005 VA examination, the veteran 
indicated that he stopped working as a shipping and receiving 
clerk because he was in prison for drug related charges.  
Indeed, the veteran has not worked since his incarceration.  

Moreover, a VA examiner in November 2002 determined that his 
psychiatric problems do not prevent him from work and a May 
2005 examination found his dermatophytosis does not cause 
functional impairment but he his pes planus condition causes 
pain while standing and walking.  Although the Board notes 
that his service-connected disabilities may interfere with 
his ability to perform certain tasks, such impairment is 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  

Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In June 2001, prior to the initial adjudication of the claims 
for PTSD and a skin disorder of the feet, the veteran was 
notified of the evidence not of record that was necessary to 
substantiate the claims.  He was told what he needed to 
provide, was informed that VA would attempt to obtain, and 
was requested that he provide evidence in his possession that 
pertained to the claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

Further, the Board notes that additional (post-adjudication) 
VCAA notice was provided to the veteran in November 2002 and 
April 2005.  The purpose behind the notice requirement has 
been satisfied and the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claims for increased ratings as 
this is the premise of the claims.  It is therefore inherent 
in the claims that the veteran had actual knowledge of the 
rating element of his claims.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal by 
correspondence dated in November 2006 and April 2007.  Any 
questions as to the appropriate effective date to be assigned 
are moot as the claims have been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a hearing before the Board in January 2007.  

Next, specific medical opinions pertinent to the issues on 
appeal were obtained in November 2002 and May 2005.  
Therefore, the available records and medical evidence have 
been obtained in order to made adequate determinations as to 
these claims.  

Further, inasmuch as the Board is allowing the claim for 
PTSD, the veteran will not be prejudiced by the Board's 
decision even if the duty to notify and duty to assist 
provisions contained in the law have not been completely 
satisfied.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

Service connection for PTSD is granted.

A disability rating in excess of 30 percent for pes planus is 
denied.

A disability rating in excess of 10 percent for 
dermatophystosis is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


